           Case 2:20-cv-00992-APG-NJK Document 39 Filed 10/30/20 Page 1 of 2




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     ASHLEY and JASON SOUZA,
 7                                                            Case No.: 2:20-cv-00992-APG-NJK
             Plaintiff(s),
 8                                                                           ORDER
     v.
 9                                                                       [Docket No. 33]
     SHELLPOINT MORTGAGE SERVICING,
10   et al.,
11           Defendant(s).
12          Pending before the Court is a motion requesting leave to file an amended answer, filed by
13 Defendant Shellpoint Mortgage Servicing (“Defendant”). Docket No. 33. Plaintiffs have not filed
14 a response, and the time to do so has now passed. See Docket. The motion is properly resolved
15 without a hearing. See Local Rule 78-1.
16    I.    BACKGROUND
17          The Court previously issued an order granting in part and denying in part Plaintiffs’ motion
18 to strike several affirmative defenses in Defendant’s answer. See Docket No. 29. The Court
19 advised the parties that any motion for leave to amend had to be filed no later than October 13,
20 2020. See id. at 6. On October 13, 2020, Defendant filed the instant motion, seeking leave to
21 amend its answer with respect to its third, fifth, sixth, ninth, tenth, and twelfth affirmative defenses.
22 See Docket No. 33 at 1–4. Plaintiff did not file a response. See Docket.
23   II.    ANALYSIS
24          Generally, a party may amend its pleading once as a matter of course within twenty-one
25 days after serving it or twenty-one days after service of a responsive pleading or motion.
26 Fed.R.Civ.P. 15(a)(1). In all other cases, a party may amend its pleading only by leave of court or
27 with written consent of the adverse party. Fed.R.Civ.P. 15(a)(2). “The Court should freely give
28 leave when justice so requires.” Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962) (“Rule

                                                       1
          Case 2:20-cv-00992-APG-NJK Document 39 Filed 10/30/20 Page 2 of 2




 1 15(a) declares that leave to amend ‘shall be freely given when justice so requires’; this mandate is
 2 to be heeded”). In making this determination, the Ninth Circuit has opined that “a court must be
 3 guided by the underlying purpose of Rule 15 to facilitate decision on the merits, rather than on
 4 pleadings or technicalities.” United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Thus, Rule
 5 15(a) is to be applied with “extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d
 6 1048, 1051 (9th Cir. 2003) (per curiam).
 7         In deciding whether to grant leave to amend, courts consider five factors: (1) bad faith; (2)
 8 undue delay; (3) prejudice to the opposing party; (4) futility of the amendment; and (5) whether
 9 the party has previously amended the pleading. See id. at 1052. These factors do not carry equal
10 weight, however, and prejudice is the touchstone of the analysis. See id. The party opposing
11 amendment bears the burden of showing why leave to amend should be denied. See, e.g., Desert
12 Protective Council v. U.S. Dep’t of the Interior, 927 F. Supp. 2d 949, 962 (S.D. Cal. 2013) (citing
13 Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 530–31 (N.D. Cal. 1989)).
14         Plaintiffs’ failure to respond to Defendant’s motion constitutes a consent to the granting of
15 the motion. Local Rule 7-2(d). Further, in examining the merits of the motion, the Court finds
16 that leave to amend is proper.
17 III.    CONCLUSION
18         Accordingly, the Court GRANTS Defendant’s motion requesting leave to file an amended
19 answer. Docket No. 33. Defendant shall file and serve the amended answer no later than
20 November 6, 2020.
21         IT IS SO ORDERED.
22         Dated: October 30, 2020
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27
28

                                                    2
